NO. 07-05-0051-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 4, 2005

______________________________



JORGE VALENCIANA,



Appellant



V.



HEREFORD BI-PRODUCTS MANAGEMENT, LTD. & HEREFORD BI-PRODUCTS

MANAGEMENT, L.L.C., & GARTH MERRICK, formerly known as and/or

successors in interest to HEREFORD BI-PRODUCTS, INC.,



Appellees

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B32163-0205; HON. EDWARD LEE SELF, PRESIDING

_______________________________



MEMORANDUM OPINION

_______________________________



Before QUINN, REAVIS and CAMPBELL, JJ.

Appellant Jorge Valenciana filed a notice of appeal on February 15, 2004.  The clerk’s and reporter’s records were due to be filed on or about March 15, 2005.  In response to a letter sent to the clerk requesting the record, the clerk notified this court on March 14, 2005, that appellant had not filed a written designation of the record.  On March 28, 2005, and in response to a letter to the court reporter requesting the record, the reporter notified this court that appellant had not submitted a written designation for the record and had not paid or made arrangements to pay for the record.  To date, no clerk’s or reporter’s records have been received.  On April 14, 2005, counsel for appellant was directed by letter to provide this court with proof that he either paid for the record or made satisfactory arrangements for payment of the record on or before April 25, 2005.  So too was he told that the failure to comply with the court’s directive would result in dismissal.  The deadline lapsed, and the court simply received, from appellant’s counsel, a phone call notifying the clerk’s office that a response was sent on April 25, 2005.  Nothing was said about arrangements having been made regarding payment for the record, despite our directive.  Moreover, we received nothing illustrating that payment for the reporter’s record has been made to or arrangements for its payment have been made with the court reporter.   

Because appellant failed to comply with our April 14th directive, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and (c). 

                                                               		

Per Curiam